Citation Nr: 1626503	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma on the flight line during service and was exposed to noise related to working in a boiler room after service.

2. The Veteran's bilateral hearing loss did not have onset in service, did not manifest to a compensable degree within a year of service, and was not otherwise caused by or related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA 
receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information for establishing a claim for service connection in a letter sent to the Veteran in October 2010 prior to the initial adjudication of his claim for service connection.  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.   Accordingly, the Board finds that the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, a statement provided by the Veteran's wife, private treatment records, a VA examination report, and a VA addendum opinion.  The VA examination, in conjunction with the subsequent addendum opinion, contains a description of the history of the Veteran's current disability; considers the relevant medical facts and principles; and provides opinions regarding the nature and etiology of the Veteran's bilateral hearing loss; therefore, the Board finds that the opinions provided are adequate to resolve the issue on appeal.  The Veteran has not identified any outstanding, relevant records in relation to his claim.  Thus, VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in March 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issue on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

The Veteran has been given ample opportunity to present evidence and argument in support of his claim for service connection.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran reports that he was exposed to noise during service.  He contends that his current bilateral hearing loss disability resulted from this in-service noise exposure.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.

During active service, the Veteran performed duties as a weapons mechanic or armorer.  He was trained to load weapons and maintain weapons systems for B-52 aircraft.  In September 2010, he reported that his entire enlistment period was spent on the flight line working on B-52 weapons systems.  He stated that he loaded nuclear weapons and maintained weapons systems stateside and he spent a year loading conventional weapons in Thailand.  During his 2016 Board hearing, the Veteran stated that he was provided hearing protection in the form of ear plugs, but they were regularly ineffective on the flight line.  

After service, the Veteran indicated that he has limited noise exposure in his career as a plumber.  He stated that he was provided hearing protection in that job, but it was only required "once in a while" as "there's not a lot of noise in plumbing."  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has a diagnosis of bilateral sensorineural hearing loss, and that organic diseases of the nervous system are listed under 38 C.F.R. § 3.309(a), and are typically considered "chronic."  See 38 C.F.R. § 3.307, 3.309.  Despite the Veteran's reports of hearing loss that began in-service, no sensorineural hearing loss was found during service.  As discussed further below, his discharge audiogram was found to be within normal limits and no hearing loss for VA purposes was present at separation.  Further, when comparing the enlistment and discharge audiograms there were no significant threshold shifts were noted for either ear during this period.  Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and an event or incident of active service in order for service connection to be granted.  

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

Prior to November 1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, the Veteran's August 1965 entrance examination of the Veteran shows measurement of the Veteran's hearing, in decibels, as follows (converted to ISO/ANSI standards):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
10
5
10
20
5
10
LEFT
20
5
15
15
10
20

The November 1968 separation examination shows measurement of the Veteran's hearing by the ISO/ANSI standards.  The following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
5
15
10
40
LEFT
10
10
15
15
5
35

The claims file does not contain any measurement of the Veteran's hearing during the year following his separation from service, and the Veteran has not reported that his hearing was tested during that year.

In September 2010, the Veteran reported that his hearing has been periodically recorded at his place of employment (SVMH) between 1993 and 2006.  The earliest of these records, an audiogram from December 1995, indicates hearing thresholds, which would not meet VA criteria for a hearing loss disability for either ear. 
 




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
10
20
30
60
LEFT
25
10
25
5
15
35

At least as early as December 1998, however, the Veteran demonstrated auditory thresholds that indicated hearing loss for VA purposes bilaterally. 

In July 2002, an evaluation was sought because the Veteran's hearing was noted to be abnormal, bilaterally; and "fairly severe high frequency hearing loss" was noted bilaterally.  The Veteran at that time stated that he knew of his hearing problem and that "it shows up every year on his audiograms."  He was diagnosed with hearing loss, apparently stable.  

In September 2002, the Veteran was provided another evaluation as a result of his failed employee hearing test screen.  The physician noted that the Veteran had a long history of noise exposure as he had worked "in the boiler room, in construction, has had significant hunting in the past, and was in the Air Force."  At that time the Veteran reported he was unsure whether he recently had a change in his hearing, but denied vertigo or otalgia.  The physician reported that his audiometric reports reveal bilateral fairly symmetric, high frequency sensorineural hearing loss that was consistent with noise exposure.  Minimal changes were noted between his 2002 audiogram and his audiogram from January 1999. 

In a May 2003, audiogram evaluation the Veteran reported working in noise for the past 6 to 10 years, and the prior 10 years before that with his previous employer.  He did indicate that he had used hearing protection in the past, both muffs and foam/sponge.  

In January 2012, the Veteran's bilateral hearing loss was evaluated by a VA audiologist.  While a diagnosis of bilateral sensorineural hearing loss was provided, the examiner opined that the Veteran's current hearing loss was less likely than not caused by or a result of the Veteran's active service.  The examiner noted that the Veteran's hearing was within normal limits bilaterally at entrance to active duty and was within normal limits for rating purposes at separation from active service.  No significant shifts in hearing thresholds were noted.  While it was conceded that the Veteran had been exposed to aircraft and flight line noise, as well as, mini-fork lifts and maintenance equipment during service, the examiner stated that medical research indicates that noise induced hearing loss occurs immediately.  Based upon hearing thresholds that were within normal limits for rating purposes at separation from active service and given no significant shifts in hearing levels during military service, the examiner opined that it was less likely than not that the Veteran's current hearing loss was related to in-service noise exposure. 

In December 2012, the Veteran responded stating that "the Institute of Medicines Report about delayed onset of hearing loss does not apply in this case as I have had hearing loss since I was in the military."  In January 2013 and October 2013, he stated that he had "no recollection of a hearing exam prior to his discharge" and that he should be given the benefit of the doubt as there is no evidence to the contrary.  

In January 2013, the Veteran's wife submitted a statement regarding the Veteran's hearing loss.  She stated that she has been marred to him since December 1972 and that she and the Veteran have been noticing problems with his hearing since they first met.  She reported that "since I have known him, he has resorted to reading lips to aid his understanding of what is being said," and "having lived with him for over 40 years, I feel that his hearing loss is directly service connected." 

During his Board hearing, the Veteran also reported that he noticed reduced hearing acuity during service, and that he recalls his first wife complaining about his hearing difficulties during his active service. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran has repeatedly asserted that his current hearing loss has been caused by his noise exposure from his active service.  Particularly, the Veteran has repeatedly stated that his current hearing loss began during service.  The Board considered whether service connection could be granted on a theory of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  As noted above, however, the evidence does not reflect that he had a hearing loss disability during his active service.  Despite the Veteran's assertions, the evidence of record indicates that he underwent an audiological evaluation in November 1968 prior to his separation from service in January 1969.  His service treatment records include an audiological evaluation from November 1698, which was interpreted by the VA examiner as reflecting hearing thresholds that were within normal limits for rating purposes.  Upon review, the Board also notes that that these thresholds do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  While the Veteran may not recall his separation evaluation, the document clearly identifies the Veteran by name and birthdate.  The evidence of record does not support a finding that the Veteran had a hearing loss disability for VA purposes of either ear at separation from service.  See 38 C.F.R. § 3.385.

Moreover, the records private records from the Veteran's employer also do not support continuity of his bilateral hearing loss from service.  The records from SVMH report hearing thresholds in December 1995 (the first hearing evaluation from this period) did not reflect a hearing loss disability for VA purposes.  While speech recognition scores are not provided, the December 1995 private evaluation does not demonstrate auditory thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater and only one for each ear was 26 decibels or greater.  

While the Veteran and his previous wife may have complained of difficulties related to his hearing during service (or within one year of separation from service), the Board finds that these lay statements do not provide evidence of a hearing loss disability for VA purposes.  To the extent that these lay statements conflict with the evidence provided by the Veteran's separation examination and his December 1995 examination, the Board finds these evaluations regarding the presence of a hearing loss disability to be of greater probative value than the lay statements.  In light of the above, the Board finds that the Veteran has not continuously experienced a hearing loss disability since service.

As the evidence indicates that the Veteran's condition has not continuously experienced a hearing loss disability since service, evidence of a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability is required for service connection to be established.  See Shedden.   While the Veteran is competent to report what comes to him through his senses, the Board finds that the etiology of a hearing loss disability that develops many years after service is beyond the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of possible late onset hearing loss.  To this extent, the only competent opinions of record that address whether the Veteran's current bilateral hearing loss disability is due to his active service are the opinions provided by the January 2012 VA examiner and the addendum opinion obtained in June 2013.  

The January 2012 examiner concluded that it was less likely than not that a relationship exists between the Veteran's current bilateral hearing loss and his active service.  This opinion was supported by noting that the Veteran's hearing at entrance to active duty was within normal limits bilaterally and that it was within normal limits for rating purposes at separation.  The examiner also opined that there were no significant shifts at any of the Veteran's hearing thresholds during service.  
The June 2013 addendum reported that significant threshold shifts are changes of 10 or more decibels at the frequencies identified VA to establish a hearing loss disability.  The examiner did not identify any changes of 10 or more decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  Citing these findings in conjunction with medical studies indicating that noise induced hearing loss occurs immediately, the examiner opined that it was less likely than not that a relationship exists between the Veteran's current bilateral hearing loss and his active service.

During his Board hearing, the Veteran and his representative indicated that the 2012 examiner's opinion could not be reconciled with the record as there were "shifts at the various frequencies as much as 10 or more decibels," between the Veteran's entrance examination and his separation examination.  However, once the Veteran's August 1965 examination is converted from ASA to ISO/ANSI units there are no upward shifts of 10 or more between the Veteran's entrance exam and his separation exam in the identified hearing thresholds.  

To the extent that there is are upward shifts of 10 Hertz or more at the 6000 frequency, the June 2013 addendum stated that these did not constitute a "significant" shift.  The June 2013 stated that the 6000 frequency is not a hearing threshold that is used by VA to establish a hearing loss disability or to determine a disability rating for hearing loss; therefore, the shifts at the 6000 frequency were not "significant."  See Hensley, 5 Vet. App. at 159.  Based upon this conclusion, the Board finds that the evidence of record is against the claim for service connection.

While the Veteran's audiological evaluations from 2002 reports that the Veteran's hearing loss "shows up every year on his audiograms," this opinion is based upon the report of the Veteran and is inaccurate when viewed with the Veteran's hearing evaluations from November 1968 and December 1995.  

Further, while the September 2002 physician indicated that the Veteran had bilateral high frequency sensorineural hearing loss that was consistent with noise exposure, the physician did not provide an opinion regarding what noise exposure caused this condition.  The 2002 physician specifically noted that the Veteran had a long history of noise exposure as he had worked "in the boiler room, in construction, has had significant hunting in the past, and was in the Air Force." As the physician did not provide an opinion regarding whether the Veteran's hearing loss was at least as likely as not due to his noise exposure during his service in the Air Force, the Board finds the opinions provided by the 2012 VA examiner and the addendum to be of greater probative value.  

While the Board is sympathetic to the Veteran's claim and concedes that the Veteran was exposed to acoustic trauma during his service, the weight of the evidence indicates that this exposure did not result in his current hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 


ORDER

Service connection for bilateral hearing loss is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


